Case 1:20-cv-06072-LGS Document 20 Filed 11/19/20 Page 1 of 1

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Aurora Contractors, Inc.,

 

 

(List the full name(s) of the plaintiff(s)/petitioner(s).) 20 CV 6072 ( LGS )( SLC)

J inst-
agains NOTICE OF APPEAL

Construction and Genreal Building Laborers Local 79,

 

 

(List the full name(s) of the defendant(s)/respondent(s).)

Notice is hereby given that the following parties: __ Petitioner Aurora Contractors, Inc.

 

 

(list the names of all parties who are filing an appeal)

in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the judgment order entered on: November 10, 2020

 

(date that judgment or order was entered on docket)
that: Petitioner's petition to stay arbitration is denied.

 

 

(If the appeal is from an order, provide a brief description above of the decision in the orders) 7.

4 ee 2
November 19, 2020 j wg aft fo Be
Dated C Signéture™ C—

Mauro, Michael J.

 

Name (Last, First, MI)
3000 Marcus Avenue, Suite 3W8, Lake Success, NY 11042-1073

 

 

 

Address City State Zip Code
(516) 328-8899 (office) michael@mllaborlaw.com
Telephone Number E-mail Address (if available)

 

“Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone

number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.

Rev. 12/23/13
